UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 17)* SEANERGY MARITIME HOLDINGS CORP. (Name of Issuer) COMMON STOCK (Title of Class of Securities) Y 73760129 (CUSIP Number) Evan Breibart 11 Poseidonos Avenue Athens reece +30 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 24, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1 (f) or Rule 13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d–7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Schedule 13D Page 2 of 8 CUSIP No. Y 73760129 1. Names of Reporting Persons United Capital Investments Corp. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [_] 6. Citizenship or Place of Organization Liberia 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 9. Sole Dispositive Power Shared Dispositive Power Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] Percent of Class Represented by Amount in Row (11) 20.0%1 Type of Reporting Person (See Instructions) CO 1Calculated based upon the 7,317,662 shares of Common Stock of the Issuer reported outstanding as of September 26, 2011, as adjusted for the one-for-fifteen reverse split of the Common Stock of the Issuer that took effect on June 24, 2011, and the cancellation of fractional shares in connection with such reverse split. Schedule 13D Page 3of 8 CUSIP No. Y 73760129 1. Names of Reporting Persons Atrion Shipholding S.A. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [_] 6. Citizenship or Place of Organization Marshall Islands 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] Percent of Class Represented by Amount in Row (11) 18.6%1 Type of Reporting Person (See Instructions) CO Schedule 13D Page 4 of 8 CUSIP No. Y 73760129 1. Names of Reporting Persons Plaza Shipholding Corp. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [_] 6. Citizenship or Place of Organization Marshall Islands 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 9. Sole Dispositive Power Shared Dispositive Power Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] Percent of Class Represented by Amount in Row (11) 18.7%1 Type of Reporting Person (See Instructions) CO Schedule 13D Page 5of 8 CUSIP No. Y 73760129 1. Names of Reporting Persons Comet Shipholding Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [_] (b) [_] 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [_] 6. Citizenship or Place of Organization Marshall Islands 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] Percent of Class Represented by Amount in Row (11) 18.6%1 Type of Reporting Person (See Instructions) CO Schedule 13D Page 6 of 8 CUSIP No. Y 73760129 INTRODUCTION This Amendment No. 17 to Schedule 13D ("Amendment No. 17") amends the Amendment No. 16 to Schedule 13D filed on November 1, 2010 ("Amendment No. 16") by the Reporting Persons (as defined in Item 2, below), relating to their beneficial ownership of the Common Stock (as defined in Item 1, below) of Seanergy Maritime Holdings Corp. As previously reported in Amendment No. 16, the Reporting Persons held Common Stock purchase warrants of Seanergy Maritime Holdings Corp., which warrants expired on September 24, 2011 without being exercised. This Amendment No. 17 reflects a change since the filing of Amendment No. 16 in the number of shares beneficially owned by each Reporting Person and the percentage of class represented by such ownership due to the expiration, without being exercised, of such Common Stock purchase warrants on September 24, 2011. In addition, the share amounts and the applicable CUSIP number contained in this Amendment No. 17 have been updated following the one-for-fifteen reverse split of the Common Stock that took effect on June 24, 2011, and the cancellation of fractional shares in connection with such reverse split. ITEM 1.Security and Issuer. This statement relates to the common stock, par value $0.0001 per share ("Common Stock") issued by Seanergy Maritime Holdings Corp., a Marshall Islands corporation (the "Issuer"), whose principal executive offices are located at 1-3 Patriarchou Grigoriou, lyfada, Athens, Greece. ITEM 2.Identity and Background. (a) – (c), (f) This statement is being filed by each of the persons identified below (collectively the "Reporting Persons"): Name Address Jurisdiction of Incorporation or Place of Citizenship Occupation United Capital Investments Corp. c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Attention: Evan Breibart Liberia Investments Atrion Shipholding S.A. c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Attention: Evan Breibart Marshall Islands Investments Comet Shipholding Inc. c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Attention: Evan Breibart Marshall Islands Investments Plaza Shipholding Corp. c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Attention: Evan Breibart Marshall Islands Investments Bella Restis (1) c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Greece Business and Philanthropy Claudia Restis (1) c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Greece Business and Philanthropy Katia Restis (1) c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Greece Business and Philanthropy Victor Restis (1) c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Greece Business and Philanthropy (1) The listed person is a shareholder of each of the corporate Reporting Persons. (d) – (e)None of the Reporting Persons has during the last five years, (i) been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), or (ii) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. Schedule 13D Page7 of 8 CUSIP No. Y 73760129 ITEM 3.Source and Amount of Funds or Other Consideration. N/A ITEM 4.Purpose of Transaction. The shares acquired by the Reporting Persons are being held for investment purposes. Except as previously disclosed in the original Schedule 13D filed by the Reporting Persons on May 30, 2008, no Reporting Person has any present plans or proposals which relate to or would result in the occurrence of any of the events described in Item 4 (a) through (j) of Schedule 13D. ITEM 5.Interest in Securities of the Issuer. (a) - (b)As of the date hereof, the Reporting Persons' beneficial ownership is as set forth below: Name Percentage of Shares Beneficially Owned Voting Dispositive Sole Shared Sole Shared United Capital Investments Corp. 20.0% Atrion Shipholding S.A. 18.6% 0 0 Plaza Shipholding Corp. 18.7% Comet Shipholding Inc. 18.6% 0 0 (c) This statement reflects a change in the number of shares beneficially owned by each Reporting Person and the percentage of class represented by such ownership due to the expiration on September 24, 2011, without being exercised, of the Issuer's Common Stock purchase warrants held by the Reporting Persons.In addition, the share amounts and the applicable CUSIP number contained in this statement have been updated following the one-for-fifteen reverse split of the Common Stock that took effect on June 24, 2011, and the cancellation of fractional shares in connection with such reverse split. (d) N/A (e) N/A ITEM 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. N/A ITEM 7. Materials to be Filed as Exhibits. 1. Joint Filing Agreement dated October 5, 2010 among United Capital Investments Corp., Atrion Shipholding S.A., Plaza Shipholding Corp., and Comet Shipholding Inc.* * – Previously filed as an Exhibit to Amendment No. 15 to Schedule 13D filed on October 8, 2010. Signature After reasonable inquiry and to the best of my knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated:September 30, 2011 UNITED CAPITAL INVESTMENTS CORP. By:/s/ Victor Restis Name:Victor Restis Title:President ATRION SHIPHOLDING S.A. By: /s/ Bella Restis Name:Bella Restis Title:President PLAZA SHIPHOLDING CORP. By: /s/ Katia Restis Name:Katia Restis Title:President COMET SHIPHOLDING INC. By: /s/ Claudia Restis Name:Claudia Restis Title:President
